DETAILED ACTION
	This office action is in response to the RCE amendment filed on March 28, 2021.  In accordance with this amendment, claim 1 has been amended, claims 19 and 80-84 have been canceled, while new claims 85-90 have been added.
 Claims 1-3, 5, 7, and 85-90 are pending, with claim 1 as the sole independent.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 28, 2021 has been entered.






EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Typographical errors and consistent claim features must be added to claims 1, 7, 85, and 90.  Note that none of these amendments affect the scope of any claim, and are merely clarifying for the notice of allowance.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows ([[added): 

Claim 1 (Currently Amended) An optical quantum state converter comprising:
a)    an optical fiber input port configured to receive an optical signal comprising an optical quantum state at a first wavelength from an optical source;
b)    an optical combiner having a first input coupled to the optical fiber input port;
c)    a tunable optical pump source having an output that is coupled to a second input of the optical combiner, the tunable optical pump source providing a tunable optical pump signal comprising at least two pump signal wavelengths to [[the second input of the optical combiner;
d)    a tunable nonlinear optical waveguide having an input that is coupled to an output of the optical combiner, the tunable nonlinear optical waveguide converting the optical quantum state at the first wavelength to an optical quantum state at a tunable second wavelength determined by the tunable optical pump signal, the tunable optical waveguide configured with a first poling period supporting one of the at 
e)    a tunable filter optically coupled to an output of the tunable nonlinear optical waveguide, the tunable filter configured to suppress the tunable optical pump signal to a desired residual pump level for each of the at least two wavelengths and to preserve a quantum property of the converted optical quantum state at the tunable second wavelength; and
f)    a controller connected to the tunable nonlinear optical waveguide, the controller configured to tune the tunable nonlinear optical waveguide based on a length of the tunable second wavelength of the optical signal comprising the optical quantum state to provide phase matching at the second wavelength and both of the at least two pump signal wavelengths in the tunable nonlinear optical waveguide.

Claim 7 (Currently Amended) The optical quantum state converter of claim 1 wherein the first wavelength and the tunable second wavelength are a different wavelength.

Claim 85 (Currently Amended) The optical quantum state converter of claim 1 wherein the at least two pump signal wavelengths operate at [[the same time.

Claim 90 (Currently Amended) The optical quantum state converter of claim 1 wherein the tunable nonlinear optical waveguide is further configured to support a single optical mode for the optical signal comprising the optical quantum state at the first wavelength 




















Allowable Subject Matter
Claims 1-3, 5, 7, and 85-90 are allowed.  Claim 1 is the sole independent claim and has been amended into condition for allowance on March 28, 2021.  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Ai et al. US ‘442; Radic US ‘459; Wang US ‘700; Takei JP ‘956; Marshall US ‘487) does not expressly teach or reasonably suggest, in combination, each claim limitation as amended into sole pending independent claim 1 on March 28, 2021.  In particular, the overall combination of features, as a whole and as arranged, in independent claim 1 are not found reasonably obvious in view of the closest prior art of the current record.  For this reason, the Examiner is unable to present a prima facie case of obviousness to claim 1 as required by 35 U.S.C. 103.  Dependent claims 2, 3, 5, 7, and 85-90 are allowed for the same reasons as independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see RCE amendment with remarks (pages 10-17), filed March 28, 2021, with respect to the amendments to independent claim 1 in view of the final rejection mailed on December 28, 2020 have been fully considered and are persuasive.  Based on the narrowing amendments to sole pending independent claim 1, now serve to create a patentable distinction over the closest prior art.

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        March 29, 2021